Argued March 17, 1933.
This is a suit in trespass arising out of the colliding of two automobiles at a right angle street intersection. The only question submitted is whether the court should have decided, as a matter of law, that the plaintiff was guilty of contributory negligence. The court below refused so to rule. The plaintiff going west and having the right of way was approaching a crossing about 100 feet distant, and saw appellant coming from the south about 300 or 400 feet away and plaintiff blowing his horn proceeded towards the intersection at a speed of about eighteen or twenty miles per hour. When he looked again he was at the intersection and defendant's car about 100 feet south traveling at a rapid rate of speed. Plaintiff continued to advance *Page 66 
and when he saw a collision was about to occur he turned to the right and the two cars collided by way of a "side swipe."
Under these circumstances it was for the jury to determine whether the plaintiff had the right to assume he might cross the intersection safely. We agree with the lower court that the case is ruled by that of Adams v. Gardiner, 306 Pa. 576, 160 A. 589; see also Barton v. Franklin, 309 Pa. 243.
The judgment of the lower court is affirmed.